Citation Nr: 9931830	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  95-27 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
effective prior to November 7, 1996 for schizophrenia, 
residual type.

2.  Entitlement to an evaluation in excess of 30 percent 
effective as of November 7, 1996, but prior to May 1, 1997, 
for schizophrenia, residual type.

3.  Entitlement to an evaluation in excess of 30 percent 
effective as of May 1, 1997, for schizophrenia, residual 
type.

4.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU) 
effective prior to May 1, 1997.

5.  Entitlement to TDIU effective as of May 1, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.  The 
veteran served in active service from November 1973 to 
January 1976. 

Additionally, in November 1996 correspondence to the RO, the 
veteran requested an appeal hearing at the RO, which was 
scheduled for January 16, 1997.  However, a VA form 119 
(Report of Contact) dated January 13, 1997 notes the veteran 
requested that his hearing be re-scheduled for a subsequent 
date.  And, in an April 16, 1997 VA form 21-4138 (Statement 
in Support of Claim), the veteran further noted he wished his 
appeal hearing be re-scheduled for a later date without 
specifying a date.  Following the April 1997 statement, 
neither the veteran nor his representative made any further 
requests to schedule the appeal hearing.  Thus, as following 
the veteran's January 1997 hearing cancellation the record 
does not contain further indication that the veteran or his 
representative requested that the hearing be actually 
scheduled for a specific date, the Board deems the veteran's 
November 1996 request for a hearing withdrawn.  See 38 C.F.R. 
§ 20.702 (1999).

Furthermore, the Board has considered whether the veteran's 
claim of entitlement to TDIU effective as of May 1, 1997 
might entitle him to TDIU benefits.  However, as discussed 
below, the Board has awarded the veteran a 100 percent 
disability evaluation for his schizophrenia, residual type, 
effective as of May 1, 1997, award which renders moot the 
issue of entitlement to TDIU effective as of May 1, 1997.  By 
the Board's grant of a 100 percent evaluation for 
schizophrenia, residual type, effective as of May 1, 1997, 
the veteran has been awarded the maximum benefit allowed by 
law for this period of time.  And, inasmuch as a favorable 
decision on the issue of entitlement to TDIU effective as of 
May 1, 1997 would not provide the veteran additional benefits 
in this particular case, the Board need not decide this 
issue.  See Green v. West, 11 Vet. App. 472, 476 (1998) 
(holding that a claimant with a 100 percent schedular rating 
for a service connected disability is for that reason not 
eligible for a TDIU evaluation).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims on appeal has been obtained by the 
RO.

2.  The evidence does not show that, prior to November 7, 
1996, the veteran's psychiatric disability was medically 
characterized as causing considerable impairment of social 
and industrial adaptability.

3.  The evidence does not show that, from November 7, 1996, 
to prior to May 1, 1997, the veteran's  psychiatric 
disability was medically characterized as causing 
considerable impairment of social and industrial 
adaptability.  In addition, the evidence does not show that 
during this time his psychiatric disability was productive of 
occupational and social impairment with reduced reliability 
and productivity in occupational and social situations due to 
such symptomatology as: flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

4.  The evidence shows that, as of May 1, 1997, the severity 
and nature of the veteran's symptoms precluded him from 
employment, and caused total social and 
industrial/occupational impairment.

5.  The evidence does not show that prior to May 1, 1997, the 
veteran's service-connected disabilities were of a nature and 
severity so as to preclude the performance of all types of 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation, in 
excess of 30 percent, effective prior to November 7, 1996 for 
schizophrenia, residual type, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-
4.132, Diagnostic Code 9205 (1996); Rhodan v. West, 12 Vet. 
App. 55 (1998). 

2.  The criteria for an increased disability evaluation, in 
excess of 30 percent, effective as of November 7, 1996, but 
prior to May 1, 1997, for schizophrenia, residual type, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1-4.14, 4.125-4.132, Diagnostic Code 9205 (1996); 
38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9205 
(1999); Rhodan v. West, 12 Vet. App. 55 (1998); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

3.  The criteria for a 100 percent evaluation effective as of 
May 1, 1997 for schizophrenia, residual type, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.125-4.132, Diagnostic Code 9205 (1996); 38 C.F.R. §§ 4.1-
4.14, 4.125-4.130, Diagnostic Code 9205 (1999); Rhodan v. 
West, 12 Vet. App. 55 (1998); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

4.  The requirements for a total evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) effective prior to May 1, 1997 have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16, 4.18 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented 
claims which are not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claims.  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed, as reflected 
by the various VA examination reports discussed below.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

I.  The Evidence.

In this case, in an April 1977 rating decision, the veteran 
was awarded service connection and a 30 percent evaluation 
for schizophrenia, residual type, effective January 1996.  
Subsequently, the veteran's award was decreased and increased 
in various occasions over time.  At present, his award is 
characterized as a 30 percent evaluation for schizophrenia, 
residual type, under Diagnostic Code 9205, effective May 
1992; and the veteran is seeking an increased evaluation.

With respect to the evidence of record, the evidence shows 
the veteran has presented psychiatric symptomatology, 
including polysubstance abuse and dependency, since at least 
1976.  This is evidenced by various medical records 
including, but not limited to, records from the Brecksville 
VA Medical Center (VAMC) dated from August 1976 to January 
1999, and various VA examination reports dated 1976, 1977 and 
1979.  In this regard, the Board notes that an October 1979 
VA examination report reveals the veteran had been off of 
psychiatric medication for more than a year, and was deemed 
to be employable.

In addition, medical records from the Wilmington VAMC dated 
from June 1992 to March 1993 describe the treatment the 
veteran received for his psychiatric symptomatology.  
Specifically, June 1992 notations show the veteran was 
diagnosed with personality disorder, not otherwise specified, 
with antisocial dependent personality traits.  And, January 
1993 notations show he had a depressed mood, paranoid 
hallucinations ("crawling" feelings), and auditory 
hallucinations of male voices whispering.  He also admitted 
to occasional thoughts of suicide by gun, but denied having a 
weapon, plans or intents.  He was diagnosed with 
schizophrenic disorder with some paranoia.

An April 1995 VA examination report notes the veteran was 
spontaneous, had good affective responses, had neutral mood, 
and did not have delusional thinking at that time, although 
he reported hearing voices making comments.  He was diagnosed 
with schizophrenia, undifferentiated type, chronic by 
history.  However, the examiner noted the veteran's diagnosis 
was questionable due to his history of drug abuse since his 
hallucinations could have been caused by his drug intake at 
that time.  Additionally, the veteran was diagnosed with 
antisocial personality, and was assigned a global assessment 
of functioning (GAF) score of 70, which according to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, (DSM-IV) equates 
to some mild symptoms (e.g. depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, and with 
some meaningful interpersonal relationships. 

Medical records from the Montrose VAMC dated from May 1997 to 
June 1997 show the veteran was hospitalized for 
detoxification and further treatment due to alcohol and 
heroin use.  Upon discharge, he did not present evidence of 
withdrawal from heroin or alcohol, but showed evidence of 
hallucinations and general tension and agitation controlled 
with medication.  He also presented evidence of diminished 
depressive features.  He was deemed to be probably not 
employable because of his illness, and his discharge 
diagnoses included heroin and alcohol dependence, and 
schizoaffective disorder, depressed.  He was assigned a GAF 
score of 45 which, according to the DSM-IV, equates to 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job). 

Lastly, a March 1999 VA examination report reveals the 
veteran reported he last worked in 1998 at a warehouse, and 
had not been able to work on a steady basis in the recent 
past due to back problems.  He also reported various 
hospitalizations since 1978 mostly due to drugs, but also due 
to some schizophrenic symptomatology and treatment with 
psychiatric medication.  Upon examination, the veteran had an 
even mood and full affect, and reported haptic hallucinations 
of bugs crawling on him, but the examiner wondered if this 
symptomatology was related to cocaine use, although the 
veteran denied such use.  The veteran also reported hearing 
voices of ongoing conversations, but showed no evidence of 
delusions, or looseness of association.  His cognitive 
functions were fair to good, and his concentration was fair, 
although his short term memory was minimally impaired.  The 
veteran was diagnosed with schizophrenia, undifferentiated 
type, and prior history of drug abuse.  He was assigned a GAF 
score of 46 for the current time and for the prior year 
which, according to the DSM-IV, equates to serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job). 




II.  Increased Rating in Excess of 30 percent
for Schizophrenia, Residual Type.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

With respect to the applicable law, the Board observes that, 
during the pendency of the veteran's appeal, the regulation 
with respect to rating mental disorders has been changed.  
See 61 Fed. Reg. 52695 (October 8, 1996), effective 
November 7, 1996, (codified at 38 C.F.R. §§ 4.16, 4.125-
4.132).  In this respect, the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") has held 
that where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  However, in Rhodan v. West, 12 Vet. App. 55 (1998) 
(Haywood v. West, No. 97-25), the Court noted that the 
revised regulations regarding mental disorders expressly 
stated an effective date of November 7, 1996 and contained no 
provision for retroactive applicability.  In view of the 
effective date rule contained in 38 U.S.C.A. § 5110(g), the 
Secretary was obligated to apply November 7, 1996 as the 
effective date for the revised criteria for mental disorder, 
and thus, was prevented from applying the liberalizing law 
rule stated in Karnas, see supra.  As such, the revised 
rating schedule for mental disorders cannot be applied to a 
claim for any date prior to November 7, 1996.  See Rhodan v. 
West, 12 Vet. App. 55 (1998) (Haywood v. West, No. 97-25); 
see 38 U.S.C.A. § 5110(g)(West 1991).

Previous to November 7, 1996, pursuant to 38 C.F.R. § 4.132, 
DC 9205, a 30 percent rating was granted for schizophrenia, 
residual type, causing a definite impairment of social and 
industrial adaptability.  See 38 C.F.R. § 4.132, DC 9205 (as 
effective prior to November 7, 1996).  In this regard, the 
Board acknowledges that VA General Counsel opinion 9-93 
defines the word "definite," as used in 38 C.F.R. § 4.132 
to describe a 30 percent degree of disability for purposes of 
rating claims involving psychiatric disabilities, as meaning 
distinct, unambiguous, and moderately large in degree, more 
than moderate but less than rather large.  See VAOPGCPREC 9-
93 (November 1993) (emphasis added).

In addition, a 50 percent rating was warranted for 
schizophrenia, residual type, causing a considerable 
impairment of social and industrial adaptability.  A 70 
percent rating was warranted when a veteran's schizophrenia 
was characterized by lesser symptomatology than required for 
a 100 percent rating, but such as to produce severe 
impairment of social and industrial adaptability.  And, a 
higher 100 percent evaluation was warranted if the 
schizophrenia was manifested by active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  See 38 C.F.R. § 4.132, DC 9205 (as effective 
prior to November 7, 1996).

Under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9205, as 
effective after November 7, 1996, the schedular criteria 
incorporate the American Psychiatric Association's Diagnostic 
and Statistic Manual of Mental Disorders, Fourth Edition.  
Under the revised schedular criteria, a 30 percent schedular 
evaluation contemplates occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  See 38 C.F.R. § 4.130, Diagnostic Code 9205 (1999).

A 50 percent schedular evaluation contemplates occupational 
and social impairment with reduced reliability and 
productivity in occupational and social situations due to 
such symptomatology as: flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See id.

A 70 percent evaluation now envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships. See Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  See Id.

A.  As Effective Prior to November 7, 1996.

After a review of the evidence of record, and after applying 
the law prescribed in Rhodan, the Board finds that, prior to 
November 7, 1996, the veteran's schizophrenia was 
characterized by a depressed mood, paranoid hallucinations 
("crawling" feelings), auditory hallucinations of male 
voices whispering, and occasional thoughts of suicide by gun 
without plans or intention.  As such, the veteran's 
disability more nearly approximates a disability, under the 
old criteria for psychotic disorders, causing definite 
impairment of social and industrial adaptability, which for 
purposes of rating claims involving psychiatric disabilities 
is defined as moderately large in degree, more than moderate 
but less than rather large.  38 C.F.R. §§ 4.125-4.132, 
Diagnostic Code 9205 (1996); Rhodan v. West, 12 Vet. App. 55 
(1998); VAOPGCPREC 9-93. 

However, the Board also finds that, prior to November 7, 
1996, as per the April 1995 VA examination report discussed 
above, the veteran was assigned a GAF score of 70 which is 
characteristic of some mild symptoms (e.g. depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g. occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
with some meaningful interpersonal relationships.  As such, 
the Board finds that the evidence does not show the veteran's 
disability was medically characterized as causing 
considerable impairment of social and industrial 
adaptability, and thus, the preponderance of the evidence is 
against an award of a disability evaluation in excess of 30 
percent under the old criteria for psychotic disorders for 
the veteran's schizophrenia, paranoid type, as effective 
prior to November 7, 1996.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.125-4.132, Diagnostic Code 9205 (1996); 
Rhodan, supra. 

B.  As of November 7, 1996, but Prior to May 1, 1997.

After a review of the evidence, and after applying the law 
prescribed in Rhodan and Karnas, the Board finds that as of 
November 7, 1996, but prior to May 1, 1997, the veteran's 
schizophrenia was characterized by a depressed mood, paranoid 
hallucinations ("crawling" feelings), auditory 
hallucinations of male voices whispering, and occasional 
thoughts of suicide by gun without plans or intention.  As 
such, the veteran's disability more nearly approximated a 
disability, under the old criteria for psychotic disorders, 
causing definite impairment of social and industrial 
adaptability, which for purposes of rating claims involving 
psychiatric disabilities is defined as moderately large in 
degree, more than moderate but less than rather large.  38 
C.F.R. §§ 4.125-4.132, Diagnostic Code 9205 (1996); 
VAOPGCPREC 9-93.

In addition, as of November 7, 1996, but prior to May 1, 
1997, the veteran's schizophrenia more nearly approximated a 
disability, under the new criteria for psychotic disorders, 
causing occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§§ 4.125-4.130, Diagnostic Code 9205 (1999); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, the Board also finds that as of November 7, 1996, 
but prior to May 1, 1997, as per the April 1995 VA 
examination report discussed above, which is the last 
examination of record prior to his May 1996 hospitalization 
at the Montrose VAMC, he was assigned a GAF score of 70 which 
is characteristic of some mild symptoms (e.g. depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, and with some meaningful interpersonal 
relationships.  As such, the Board finds that the evidence 
does not show the veteran's disability was medically 
characterized as causing considerable impairment of social 
and industrial adaptability, and thus, the preponderance of 
the evidence is against an award of a disability evaluation 
in excess of 30 percent under the old criteria for psychotic 
disorders for the veteran's schizophrenia, paranoid type, as 
effective November 7, 1996, but prior to May 1, 1997.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.125-4.132, 
Diagnostic Code 9205 (1996). 

For the same reasons, the Board finds that the evidence does 
not show that as of November 7, 1996, but prior to May 1, 
1997, the veteran's schizophrenia was medically characterized 
as producing occupational and social impairment with reduced 
reliability and productivity in occupational and social 
situations due to such symptomatology as: flattened affect; 
circumstantial, circumlocutory, or stereotypical speech; 
panic attacks that occur more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Therefore, the preponderance of the evidence 
is against an award of a disability evaluation in excess of 
30 percent under the new criteria for psychotic disorders for 
the veteran's schizophrenia, paranoid type, as effective 
November 7, 1996, but prior to May 1, 1997.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.125-4.130, Diagnostic 
Code 9205 (1999); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

C.  As of May 1, 1997.

The Board finds that, as of May 1, 1997, the veteran's 
schizophrenia has been productive of hallucinations and 
general tension, agitation controlled with medication, 
depressive features, and minimally impaired short term 
memory.  In addition, he has been deemed unemployable due to 
his psychiatric symptomatology, and has been assigned a GAF 
score of 45-46 which equates to serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  As such, the Board concludes the evidence 
supports an award of a 100 percent disability evaluation, 
effective May 1, 1997, for the veteran's schizophrenia, 
residual type, under both the old and new criteria for 
evaluating psychotic disorders.  See 38 C.F.R. § 4.125-4.132, 
Diagnostic Code 9205 (1996); 38 C.F.R. §§ 4.125-4.130, 
Diagnostic Code 9205 (1999); Karnas, supra. 

In reaching such a determination, the Board considered 
whether the veteran's service connected psychiatric 
disability alone was of sufficient severity to produce 
unemployability, and determined that that was the case here.  
See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); See 38 
C.F.R. § 4.16 (1998)(noting that consideration may be given 
to the veteran's level of education, special training, and 
previous work experience, but not to his age or to the 
impairment caused by nonservice-connected disabilities).

D.  Conclusion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, the current evidence of 
record does not show that, prior to May, 1, 1997, the 
veteran's schizophrenia, residual type, caused marked 
interference with employment, the need for frequent periods 
of hospitalization, or otherwise has rendered impracticable 
the application of the regular schedular standards.  
Accordingly, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Entitlement to TDIU effective prior to May 1, 1997.

As noted above, the Board has awarded the veteran a 100 
percent disability evaluation for his schizophrenia, residual 
type, effective as of May 1, 1997, which renders moot the 
issue of entitlement to TDIU effective as of May 1, 1997.  
See Green v. West, 11 Vet. App. 472, 476 (1998) (holding that 
a claimant with a 100 percent schedular rating for a service 
connected disability is for that reason not eligible for a 
TDIU evaluation).  As such, the remaining issue is whether 
the veteran is entitled to TDIU effective prior to May 1, 
1997.

In this regard, the law provides that a total disability 
rating may be assigned where the schedular rating is less 
than total, when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided, that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  The issue of unemployability must be determined 
without regard to the advancing age of the veteran.  38 
C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The veteran currently is service connected for schizophrenia, 
residual type, and has been awarded a 30 percent evaluation 
effective from May 27, 1992 to prior to May 1, 1997.  In 
addition, he is service connected for a scar of the forehead, 
and has been assigned a 0 percent evaluation effective 
January 3, 1976.  As such, the Board finds the veteran's 
service connected disabilities, as rated prior to May 1, 
1997, fail to satisfy the minimum percentage requirements for 
individual unemployability under 38 C.F.R. § 4.16(a).  
Additionally, the Board finds that the evidence of record 
does not show the veteran was unemployable prior to May 1, 
1997.  As a matter of fact, the March 1999 VA examination 
report discussed above shows that, by the veteran's own 
admission, he was last employed in 1998 at a warehouse, as 
well as that he has been unable to maintain steady employment 
due to a nonservice-connected back injury.

Therefore, based on the evidence of record, especially in the 
absence of competent objective evidence relating that, prior 
to May 1, 1997, the veteran was unemployable due to his 
service-connected disabilities, the Board concludes that the 
evidence does not show that, prior to May, 1997, the 
veteran's service-connected disabilities precluded him from 
all kinds of substantially gainful employment when evaluated 
in association with his educational attainment and 
occupational background.  As such, a total evaluation based 
on individual unemployability prior to May 1, 1997 is denied 
.



ORDER

An evaluation in excess of 30 percent, effective prior to 
November 7, 1996, for schizophrenia, residual type, is 
denied.

An evaluation in excess of 30 percent, effective as of 
November 7, 1996, but prior to May 1, 1997, for 
schizophrenia, residual type, is denied.

A 100 percent disability evaluation for the veteran's 
schizophrenia, residual type, is granted effective May 1, 
1997, but not prior thereto; this award is subject to the 
provisions governing the payment of monetary benefits.

A total evaluation based on individual unemployability due to 
service-connected disabilities effective prior to May 1, 1997 
is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

